NO








NO. 12-10-00256-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
LARRY DONNELL MOBLEY,
APPELLANT                                                     '     APPEAL
FROM THE 241ST
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM OPINION
PER
CURIAM
            Appellant
pleaded guilty to tampering with or fabricating physical evidence with intent
to impair, and the trial court assessed punishment at imprisonment for two
years.  We have received the trial court’s certification showing that this is a
plea bargain case and Appellant has no right to appeal.  The certification also
states that Appellant waived his right to appeal.   See Tex. R. App. P. 25.2(d).  The
certification is signed by Appellant and the trial court.  Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered August 11, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(DO NOT PUBLISH)